361 S.W.3d 441 (2011)
STATE of Missouri, Respondent,
v.
Charles W. BURNETT, Appellant.
No. WD 73078.
Missouri Court of Appeals, Western District.
November 29, 2011.
Emmett D. Queener, Columbia, MO, for appellant.
*442 Shaun J. Mackelprang and Robert J. (Jeff) Bartholomew, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Charles Burnett appeals the judgment of the Circuit Court of Lafayette County, convicting him of burglary in the second degree, section 569.170 (RSMo 2000).
We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.